Exhibit 10c

ADDENDUM A

The following amendments are effective January 1, 2008:

 

1. The following sentence is added to the end of Paragraph 10:

Notwithstanding the preceding sentence, if a gross-up payment is made on account
of a separation from service, payment shall be made no earlier than the
Severance Payment Date.

 

2. The first sentence of Paragraph 11(b) is amended to insert after “lump-sum
cash payment to you” the phrase “on the Severance Payment Date (as defined in
subparagraph (g)).”

 

3. Paragraph 11(e)(1) is amended to insert after “lump-sum cash severance
payment to you” the phrase “on the Severance Payment Date (as defined in
subparagraph (g)).”

 

4. Paragraph 11 is amended to include the following new subparagraphs (g) and
(h):

(g)        Severance Payment Date – The Severance Payment Date is the earlier of
(1) the first business day that occurs more than six (6) months after the date
you separate from service or (2) a date that occurs within 60 days following
your death.

(h)        Termination of Employment – For purposes of the lump sum payments
described in paragraphs 11(b) and 11(e)(1) (including a lump sum payment under
paragraph 11(e)(1) pursuant to paragraph 11(d)(3)), your employment will be
considered terminated on the date you incur a separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)(1)) from Verizon
Communications Inc. and any entity required to be aggregated with Verizon
Communications Inc. under Treasury Regulation Section 1.409A-1(h)(3).

 

5. Paragraph 12 is amended to replace the phrase “at the time your employment
terminates” with the phrase “within sixty (60) days from the date that your
employment terminates.”

 

6. The following sentence is added to the end of Paragraph 28:

This Agreement will be interpreted and construed in favor of it meeting the
applicable requirements of section 409A of the Code, and any right to
reimbursement of expenses or in-kind benefits that is not conditioned upon
continued employment is subject to the conditions required by Treas. Reg. §
1.409A-3(i)(1)(iv); provided that this sentence does not transfer to the Company
or any entity or other individual liability for any tax or penalty that is your
responsibility.